REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, see page 1 of remarks, filed 18 February 2021, with respect to claims 4-7, 9, 17, and 18 have been fully considered and are persuasive.  The Double Patenting rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 1 and 2 of remarks, filed 18 February 2021, with respect to claims 1-3, 8, 10-16, and 19-20 have been fully considered and are persuasive, including filing of a Terminal Disclaimer.  The Double Patenting rejection of the claims has been withdrawn. 

Concerning claims 1-13 and 15-19, see pages 2-4 of remarks, filed 18 February 2021, with respect the 35 USC 103 rejection of claims 1, 2, 8, 10-12, 14-15 and 19-20.  Applicant’s arguments are persuasive, the 35 USC 103 rejection is withdrawn, and the claims are found to be allowable.

Concerning new claims 21 and 22, see pages 4-5 of remarks, filed 18 February 2021, Applicant’s arguments concerning the new claims and prior art Jacobi and Keltcher are persuasive.  The prior art does not teach ““determine a type of memory the data was read from; cause an exceptional condition when the data is defective and when the type of memory is a first type; or store an indication of defective data, and complete execution of the read from memory instruction without causing an exceptional condition, when the data is defective, and when the type of memory is a second type that is different than the first type.” The new claims 21 and 22 are found to be allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 11, 2021